Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 1, 2022.




                                     In The

                      Fourteenth Court of Appeals

                               NO. 14-21-00275-CV


            UNION PACIFIC RAILROAD COMPANY, Appellant

                                        V.

                     VICTOR BROWN, JR., ET AL, Appellees

                     On Appeal from the 295th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-83852


                          MEMORANDUM OPINION

      This is an appeal from an order signed May 10, 2021. On August 23, 2022,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                 PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.